Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The preliminary amendment filed on 06/29/2021 is acknowledged.
3.	Claim 1 is cancelled, and claims 2-19 are present for examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed on 04/23/2021 is considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,223,212.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified U.S. Patent with the similar intended scope as shown below:




Instant Application
Patent No. 10,223,212
Claim 8. A system for restoring archived database data, the system comprising:


at least one secondary storage controller computer comprising hardware and residing in a secondary storage subsystem, the at least one secondary storage controller computer configured to:



receive a plurality of blocks over a network connection,
   wherein the plurality of blocks comprises a portion of a snapshot of a first volume,
   wherein the first volume comprises of a subset of data identified for archiving from a database file,
   wherein the database file was generated by a database application executing on one or more computing devices;
copy the plurality of blocks to one or more secondary storage devices to create a secondary copy of the plurality of blocks;
 create or modify a table to store mapping information that maps the copied plurality of blocks and corresponding locations in the one or more secondary storage devices;



receive a request from a data agent to restore an archived database block from the one or more secondary storage devices in the secondary storage subsystem,
wherein the request was initiated in response to intercepting a read operation by a database application to access one or more database blocks that have been archived;
in response to receiving the request to restore the archived database block, access the table to determine location of the archived database block in the one or more secondary storage devices; and restore the archived database block from the one or more secondary storage devices to a primary storage subsystem.

Claim 9. The system of claim 8, further comprising:
   a database archive server executing on a second computing device that is different from the one or more computing devices on which the database application executes,  
      the database archive server including a staging memory, and

      wherein the at least one secondary storage controller computer is configured to restore the archived database block at least in part by storing the archived database block in the staging memory of the database archive server and forwarding the stored database block in the staging memory to at least one of one or more primary storage devices in the primary storage subsystem associated with the one or more computing devices.

 



























Claim 10.  The system of claim 9, wherein the secondary copy of the plurality of blocks is provided as a file system in a user interface of the database archive server and the one or more database blocks in the read operation are accessed through the file system.
Claim 2.  An information management system for archiving and restoring database data, the system comprising:
a data agent comprising computer hardware configured to:
     process a database file residing on one or more primary storage devices in a primary
storage subsystem to identify a subset of data in the database file for archiving, the database file generated by a database application executing on a client computing device comprising computer hardware;
   extract the subset of the data from the database file and store the subset of the data in an archive file on one or more of the primary storage devices as a plurality of blocks having a common size, wherein the archive file is organized as one or more database blocks, wherein a block of the plurality blocks includes multiple database blocks: and 
     delete the subset of the data from the database file; and
at least one secondary storage controller computer comprising hardware and residing in a secondary storage subsystem, the secondary storage controller computer configured to, as part of a secondary copy operation in which the archive file is copied to one or more secondary storage devices in the secondary storage subsystem:

receive the plurality of blocks over a network connection; 
    copy the plurality of blocks to the one or more secondary storage devices to create a secondary copy of the archive file;
     create a table that provides a mapping between the copied plurality of blocks and corresponding locations in the one or more secondary storage devices, wherein the table includes a file offset for the location of each copied plurality of blocks in
the secondary storage subsystem:
     wherein the archive file is deleted from the primary storage devices subsequent to the creation of the secondary copy of the archive file;


     the secondary storage controller computer further comprising a database archive server executing on a second computing device that is different from the client computing device
on which the database application executes, the database archive server including a staging memory,
     wherein the at least one secondary storage controller computer is configured to restore the requested block at least in part by storing the requested block in the staging memory of the database archive server and forwarding the stored block in the staging memory to at least one of the one or more primary storage devices in the primary storage subsystem associated with the client computing device.

Claim 3.  The system of Claim 2, wherein: the data agent is further configured to:
     intercept a read operation by the database application to access one or more database blocks in the secondary copy of the archive file;
     determine an offset of the one or more database blocks accessed by the read operation;
     identify a block that corresponds to the offset; and
     send a request to the at least one secondary storage controller computer to restore the identified block from the one or more secondary storage devices in the secondary storage subsystem; and
the at least one secondary storage controller computer is further configured to:
     in response to receiving the request to restore the identified block:
     access the table to determine the location of the identified block in the one or more secondary storage devices in the secondary storage subsystem; and
     restore the requested block from the one or more secondary storage devices in the secondary storage subsystem to the primary storage subsystem.

Claim 4.  The system of Claim 3,
wherein the secondary copy of the archive file is accessed through the user interface of the database archive server for the read operation.




It is noted that claim 18 recites the same limitations of claim 8, and is rejected due to the same reasons set forth above.

Claim Rejections - 35 USC § 112
7.	Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2, 8 and 12, these claims recite the limitations of “at least one secondary storage controller computer”, “a secondary storage subsystem”, “at least one secondary storage controller computer”, “one or more secondary storage devices”, and/or “a secondary copy of the plurality of blocks.”  It is unclear how the claimed “second” elements would exist without the presence of “first” elements since the ordinal numbers (i.e., first, second, third, etc.) usually designates the position or order of something in relation to other numbers.  Thus, it is unclear and clarification is required.  
	Claims not specifically mentioned are also rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2-8, 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0201161 (hereinafter Kumarasamy) in view of U.S. 7,546,324 (hereinafter Prahlad).

	Regarding claim 2, Kumarasamy discloses a system for removing and restoring database data, the system comprising:
one or more computing devices comprising computer hardware configured to: process a database file residing on one or more first storage devices to identify a subset of data in the database file for archiving, the database file generated by a database application executing on the one or more computing devices ([0011-0012 and 0071]; figs. 1D and 2);
copy the subset of the data from the database file to a first volume, wherein the first volume is organized as a plurality of volume blocks having a volume block size; delete the subset of the data from the database file ([0174 and 0176]; “Far less data may actually be transferred and copied to the secondary storage devices 108 during a block-level copy than during a file-level copy, resulting in faster execution times…”, and “…Thus, data satisfying criteria for removal (e.g., data of a threshold age or size) from the source copy may be removed form sourced storage…”);
create a snapshot of the first volume comprising the copied subset of data; and divide the snapshot into a plurality of blocks having a common size ([0182-0183 and 0311]; “…For example, a snapshot copy may include a set of pointers derived from the file system or an application…”, and “The data for tables belong to the same tablespace may be copied as a unit and may be stored on the same storage device 280..”);
transmit the plurality of blocks over a network connection to a secondary storage subsystem ([0153]; fig. 1D),
wherein the plurality of blocks are copied to create a secondary copy of the plurality of blocks; wherein mapping between the plurality of blocks and corresponding locations in the secondary storage subsystem are stored in a table ([0085 and 0182-0183]; figs. 1E and 2; “…Each pointer points to a respective stored data block, so collectively, the set of pointers reflect the storage location and state of the data object (e.g., file(s) or volume(s) or data set(s)) at a particular point in time when the snapshot copy was created”, and “The snapshot mapping of file system data is also reflect the changed block(s) at that particular point in time”);
determine an offset of the one or more database blocks accessed by the read operation; identify a database block that corresponds to the offset ([0274-0275]; “Generally, each chunk can include a header and a payload…”, and “The headers can include a variety of information such as file identifier(s), volume(s), offset(s), or other information associated with the payload data items,…”);
initiate a request to restore the database block from the secondary storage subsystem ([0174, 0176 and 0198]); and receive and restore the database block from the secondary storage subsystem, wherein, the database block was retrieved from the secondary storage subsystem using location information stored in the table ([0271-0272 and 0277]; accessing to identify a location of the backup copy). 
While Kumarasamy discloses the feature of accessing one or more database blocks that have been removed ([0177-0178]; “Moreover, when primary data 112 is archived, in some cases the archived primary data 112 or a portion thereof is deleted when creating the archive copy…”), the reference does not explicitly disclose the feature of intercepting a read operation by the database application.  However, such feature is well known in the art as disclosed by Prahlad (col. 2, lns. 39-54) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Prahlad in the system of Kumarasamy in view of the desire to enhance the data archive and restoration system by utilizing the specific type of operation resulting in improving the efficiency of accessing the data storage system.

Regarding claims 3 and 13, Kumarasamy in view of Prahlad discloses the system wherein one or more computing devices is further configured to store the subset of data in an archive file on the one or more first storage devices; wherein the archive file is organized as one or more database blocks and wherein a block of the plurality of blocks includes multiple database blocks (Kumarasamy: [0189-0190]). 

Regarding claims 4 and 14, Kumarasamy in view of Prahlad discloses the system wherein the archive file is deleted subsequent to creation of the secondary copy of the archive file (Kumarasamy: [0268-0269]). 

Regarding claim 5, Kumarasamy in view of Prahlad discloses the system wherein the table includes a file offset for location of each copied plurality of blocks in the secondary storage subsystem (Kumarasamy: [0274-0275]). 

Regarding claims 6 and 19, Kumarasamy in view of Prahlad discloses the system wherein the processing of the database file is performed according to a storage policy associated with the database file (Kumarasamy: [0124]; fig. 1E). 

Regarding claims 7 and 16, Kumarasamy in view of Prahlad discloses the system wherein the one or more computing devices is configured to copy the subset of the data from the database file and store the subset of the data at least in part by instructing the database application to copy the subset of the data and create the secondary copy (Kumarasamy: [0168-0201]). 



Regarding claims 8 and 12, Kumarasamy discloses a system for restoring archived database data, the system comprising:
at least one secondary storage controller computer comprising hardware and residing in a secondary storage subsystem, the at least one secondary storage controller computer configured to: receive a plurality of blocks over a network connection ([0073 and 0153]; figs. 1D and 1E), 
wherein the plurality of blocks comprises a portion of a snapshot of a first volume, wherein the first volume comprises of a subset of data identified for archiving from a database file, wherein the database file was generated by a database application executing on one or more computing devices ([0180-0183 and 0189]; “…For example, a snapshot copy may include a set of pointers derived from the file system or an application.  Each pointer points to a respective stored data block, so collectively, the set of pointers reflect the storage location and state of the data object…”);
copy the plurality of blocks to one or more secondary storage devices to create a secondary copy of the plurality of blocks; create or modify a table to store mapping information that maps the copied plurality of blocks and corresponding locations in the one or more secondary storage devices ([0151, 0185-0186]; “…a path to the secondary copy 116 on the corresponding secondary storage device 108, location information indicating where the data objects are stored in the secondary storage device 108, when the data objects were created or modified, etc.”);
receive a request from a data agent to restore an archived database block from the one or more secondary storage devices in the secondary storage subsystem ([0274-0275]; “Generally, each chunk can include a header and a payload…”, and “The headers can include a variety of information such as file identifier(s), volume(s), offset(s), or other information associated with the payload data items,…”), wherein the request was initiated in response to an operation by a database application to access one or more database blocks that have been archived ([0174, 0176 and 0198]);
in response to receiving the request to restore the archived database block, access the table to determine location of the archived database block in the one or more secondary storage devices; and restore the archived database block from the one or more secondary storage devices to a primary storage subsystem ([0271-0272 and 0277]; accessing to identify a location of the backup copy).
While Kumarasamy discloses the feature accessing one or more database blocks that have been removed ([0177-0178]; “Moreover, when primary data 112 is archived, in some cases the archived primary data 112 or a portion thereof is deleted when creating the archive copy…”), the reference does not explicitly disclose the feature of intercepting a read operation by the database application.  However, such feature is well known in the art as disclosed by Prahlad (col. 2, lns. 39-54) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Prahlad in the system of Kumarasamy in view of the desire to enhance the data archive and restoration system by utilizing the specific type of operation resulting in improving the efficiency of accessing the data storage system.

Regarding claims 11 and 15, Kumarasamy in view of Prahlad discloses the system wherein the table includes a file offset for location of each copied plurality of blocks in the secondary storage subsystem (Kumarasamy: [0274-0275]). 

11.	Claims 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumarasamy in view of Prahlad, and further in view of U.S. 8,589,350 (hereinafter Lalonde).

Regarding claims 9 and 17, Kumarasamy in view of Prahlad discloses the system further comprising: a database archive server executing on a second computing device that is different from the one or more computing devices on which the database application executes (Kumarasamy: figs. 1D and 1E).  
the database archive server including an index cache, and wherein the at least one secondary storage controller computer is configured to restore the archived database block at least in part by storing the archived database block in the index cache of the database archive server and forwarding the stored database block in the index cache to at least one of one or more primary storage devices in the primary storage subsystem associated with the one or more computing devices (Kumarasamy: [0141, 0153 and 0173-0174]; “…Each data agent 142 can also assist in restoring data or metadata to primary storage devices 104 from a secondary copy 116.  For instance, the data agent 142 may operate in conjunction with the storage manager 140 and one or more of the media agents 144 to restore data from secondary storage device(s) 108”, and “…When restoring a block-level copy, the process of locating constituent blocks can sometimes result in longer restore times as compared to file-level backups”) and (Prahlad: col. 2, lns. 8-19).  
While Kumarasamy in view of Prahlad discloses the feature of utilizing an index cache as disclosed above, the references do not explicitly disclose the feature of utilizing a staging memory in the archive server.  However, Lalonde discloses that “The cache management module 220 may receive views generated by the view generator 215 and store the same in temporary cache memory on the back up node 105…” (col. 6, lns. 27-37) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Lalonde in the modified system of Kumarasamy in view of the desire to enhance the data archive and restoration system by utilizing the backed up data storing scheme resulting in improving the efficiency of utilizing the storage space.

Regarding claims 10 and 18, Kumarasamy in view of Prahlad and Lalonde disclose the system wherein the secondary copy of the plurality of blocks is provided as a file system in a user interface of the database archive server and the one or more database blocks in the read operation are accessed through the file system (Kumarasamy: [0174, 0176 and 0274-0275]), (Prahlad: col. 2, lns. 8-19) and (Lalonde: col. 6, lns. 27-37).  Therefore, the limitations of claims 10 and 18 are rejected in the analysis of claims 9 or 17, and the claims are rejected on that basis. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161